—Judgment unanimously affirmed. Memorandum: The inadvertent viewing by four jurors of defendant when he was handcuffed and in the custody of a Sheriff’s Deputy does not require reversal of the conviction of defendant for unauthorized use of a motor vehicle in the second degree and other related crimes. The court questioned each juror individually with counsel and defendant present, properly determined that each would remain impartial and gave each an appropriate instruction (see, People v Hart, 197 AD2d 405, lv denied 82 NY2d 925; People v McCummings, 195 AD2d 880, 881; People v Brown, 157 AD2d 790, 791, lv denied 76 NY2d 731). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Unauthorized Use Motor Vehicle, 2nd Degree.) Present—Green, J. P., Pine, Wesley, Balio and Boehm, JJ.